     2:18-cr-00779-DCN       Date Filed 12/17/19     Entry Number 165     Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


UNITED STATES OF AMERICA                  ) CRIMINAL NO.: 2:18-CR-00779-DCN
                                          )
              v.                          )
                                          )
TODD VANNATTA                             )

                   PRELIMINARY ORDER OF FORFEITURE AS TO
                              TODD VANNATTA

       This matter is before the court on the motion of the United States for a

Preliminary Order of Forfeiture as to Defendant Todd Vannatta (“Vannatta”,

“Defendant”), based upon the following:

       1.     On   December      11,   2018,    a   multi-count   Superseding   Indictment

(“Indictment”) was filed charging Vannatta with wire fraud, in violation of 18 U.S.C. §

1343 and false statement, in violation of 18 U.S.C. § 1001.

       2.     Pursuant to Fed. R. Crim. P. 32.2(a), the Indictment contained a forfeiture

allegation providing that upon Vannatta’s conviction, certain properties enumerated

therein, or equivalent substitute assets, would be subject to forfeiture to the United

States. As specified therein, such assets include, but are not limited to the following:

       1.     Forfeiture Judgment1:

              A sum of money equal to all proceeds the Defendant obtained
              directly or indirectly as a result of the offenses charged in this
              Superseding Indictment, that is, a minimum of approximately
              $1,915,000.00 in United States currency, and all interest and proceeds
              traceable thereto, and/or a sum of money equal to all property   derived
              from the offense, and all interest and proceeds traceable thereto as the
              result of his violation of 18 U.S.C. §1343.

       1
       The government is pursuing a $1,008,706.83 forfeiture judgment against the
Defendant.
                                       Order, p. 1 of 4
     2:18-cr-00779-DCN      Date Filed 12/17/19    Entry Number 165      Page 2 of 7




      2.     Real Property2:

             167 High Hammock Villa
             Unit #167
             Seabrook Island, SC 29455

             APARTMENT 15-B in High Hammock Villas Horizontal Property
             Regime, Seabrook Island, Charleston County, South Carolina, as
             established by and subject to the provisions and restrictions contained in
             the Master Deed    recorded in the RMC Office for Charleston County in
             Book M-105 at Page 240.
             TMS# 147-09-00-039

             And subject however to the additional:

                 a) Covenants, conditions, reservations and restrictions filed for record
                    on October 21, 1974 in Book M-105, page 194 in the RMC Office or
                    Charleston County.

                 b) Reservations, conditions, power of attorney, easements, options,
                    covenants, agreements, limitations on title and all other provisions
                    contained in or incorporated by reference to the Master Deed
                    establishing High Hammock Villas Horizontal Property Regime
                    dated October 16, 1974, recorded October 21, 1974 in Book M-
                    105, page 240 and corrective instruments recorded in Book R-105,
                    at Page 170; related By-Laws recorded on October 19, 1974 in
                    Book J100, at Page 107; and any other allied instrument referred to
                    in the aforesaid instruments.
             The address of the said property has been designated by the Township of
             Seabrook Island to be No. 167 High Hammock.

             This being the same property conveyed to Frank V. Hitt, Jr., Alan B. Hitt
             and Farrow B. Hitt by Deed of Distribution of the Estate of Frank V.
             Hitt,Sr., dated January 25, 2010 and recorded January 26, 2010 in the
             Charleston County Register of Deeds Office in Book 104 at Page 101.
             The said Frank V. Hitt., Jr. and Alan B. Hitt having conveyed their

      2
         The government is not pursuing forfeiture of the real property. The real property
has been sold and the government will pursue forfeiture of the proceeds which are
identified as (a) and (b) listed under 5. Cashier’s Checks.
                                       Order, p. 2 of 7
     2:18-cr-00779-DCN      Date Filed 12/17/19    Entry Number 165   Page 3 of 7




             interest to Farrow B. Hitt and Bridget C. Hitt by Deed dated February
             23, 2010 and recorded March 1, 2010 in the Charleston County Register
             of Deed Office in Book 0109 at Page 556.

      3.     Bank Accounts:

             (a)    $21,961.93 in funds seized from Wells Fargo Bank,
                    Charleston, SC Bank Account Number: xxxxx3616
                    In the name of: 167 Seabrook LLC / Todd Vannatta

             (b)    $33,790.45 in funds seized from South State Bank, Columbia,
                    SC Bank Account Number: xxxxx6027
                    In the name of: Channel Remarketing LLC

      4.     Cash/United States Currency:

             $5,000.00 in United States Currency
             Seized from: Elise Jordan
             Seizure date: November 1, 2018

      5.     Cashier’s Checks:

             (a)    Cashier’s check in the amount of $50,000.00
                    Check No.: 6833701530
                    Seized from: Wells Fargo Bank

             (b)    Cashier’s check in the amount of $50,000.00
                    Check No.: 6836401669
                    Seized from: Wells Fargo Bank

      6.     Aircraft:

             Cessna
             Model: 421B
             Serial Number: 421B0260
             Registered Owner: Platinum Jett, LLC

      3.     On November 1, 2019, Vannatta pled guilty to one count of wire fraud and

agreed to forfeiture, pursuant to his written plea agreement.

      4.     Based upon Defendant’s conviction, the court has determined that the



                                     Order, p. 3 of 7
     2:18-cr-00779-DCN      Date Filed 12/17/19     Entry Number 165         Page 4 of 7




property described above is subject to forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C)

and 28 U.S.C. § 2461(c).

       5.     The court has determined that the government has established the

requisite nexus between the property and the offense for which Vannatta has been

convicted; therefore, the United States is entitled to a preliminary order of forfeiture,

subject to the provisions of 21 U.S.C. § 853 governing third party rights.

       Accordingly, it is hereby ORDERED,

       1.     The following property is hereby forfeited to the United States of America,

along with all right, title, and interest of the Defendant, Todd Vannatta, in and to such

property:

       1.     Bank Accounts:

              (a)    $21,961.93 in funds seized from Wells Fargo Bank,
                     Charleston, SC Bank Account Number: xxxxx3616
                     In the name of: 167 Seabrook LLC / Todd Vannatta

              (b)    $33,790.45 in funds seized from South State Bank, Columbia,
                     SC Bank Account Number: xxxxx6027
                     In the name of: Channel Remarketing LLC

       2.     Cash/United States Currency:

              $5,000.00 in United States Currency
              Seized from: Elise Jordan
              Seizure date: November 1, 2018

       3.     Cashier’s Checks:

              (a)    Cashier’s check in the amount of $50,000.00
                     Check No.: 6833701530
                     Seized from: Wells Fargo Bank

              (b)    Cashier’s check in the amount of $50,000.00
                     Check No.: 6836401669
                     Seized from: Wells Fargo Bank
                                    Order, p. 4 of 7
     2:18-cr-00779-DCN         Date Filed 12/17/19   Entry Number 165    Page 5 of 7




       4.     Aircraft:

              Cessna
              Model: 421B
              Serial Number: 421B0260
              Registered Owner: Platinum Jett, LLC

       2.     FORFEITURE IS ORDERED against Vannatta and in favor of the United

States for $1,008,706.83, along with appropriate costs and interest thereon at the rate

provided for in 28 U.S.C. § 1961. The United States may at any time move pursuant to

Rule 32.2(e) to amend this Order to substitute property to satisfy the forfeiture

judgment.

       3.     The United States may sell or otherwise dispose of any substitute assets

in accordance with law as required to satisfy the above imposed forfeiture judgment.

       4.     Upon the entry of this Order, the United States Attorney is authorized to

conduct proper discovery in identifying, locating, or disposing of the described property,

or other substitute assets, in accordance with Fed. R. Crim. P. 32.2(b)(3); and to

commence proceedings that comply with statutes governing third party rights, if

applicable.

       5.     The government is not required to publish notice regarding the personal

forfeiture judgment against Defendant; however, the Order shall be recorded in the

records of the County Clerk’s Office in the County of the debtor’s residence, place of

business, and any and all other counties in which the debtor has either real or personal

property, as a lien thereon.

       6.     The United States shall publish notice of this Order and its intent to


                                       Order, p. 5 of 7
     2:18-cr-00779-DCN        Date Filed 12/17/19     Entry Number 165       Page 6 of 7




dispose of the forfeiture in such manner as the Attorney General may direct.               The

United States may also, to the extent practicable, provide written notice to any person

known to have an alleged interest in the said property.

       7.     Upon entry of this Order, the United States is authorized to seize the

above-described forfeited property as directed by the United States Attorney’s Office

and to commence proceedings that comply with statutes governing third party rights.

       8.     Any person, other than the named Defendant, asserting a legal interest in

the forfeiture may, within thirty days of the final publication of notice or receipt of notice,

whichever is earlier, petition the court for a hearing without a jury to adjudicate the

validity of their alleged interest in the subject property and for an amendment of the

order of forfeiture, pursuant to 21 U.S.C. § 853(n)(6) and Fed. R. Crim. P. 32.2(c).

       9.     Any petition filed by a third party asserting an interest in the forfeiture shall

be signed by the petitioner under penalty of perjury, and shall set forth the nature and

extent of the petitioner’s right, title, or interest in the subject property, the time and

circumstances of the petitioner’s acquisition of the right, title or interest in such property,

and additional facts supporting the petitioner’s claim and the relief sought.

       10.    After the disposition of any motion filed under Fed. R. Crim. P.

32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues.

       11.    The United States shall have clear title to the property following the court’s

determination of all third party interests, or, if no petitions are filed, following the


                                       Order, p. 6 of 7
     2:18-cr-00779-DCN       Date Filed 12/17/19    Entry Number 165     Page 7 of 7




expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third party

petitions.

       12.    Upon entry of the criminal judgment, this Order becomes final as to

Defendant, and shall be made a part of the sentence and included in the criminal

judgment.

       13.    The court shall retain jurisdiction to enforce this Order and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       14.    The Clerk, United States District Court, shall provide one (1) certified copy

of this Order to the United States Attorney’s Office.

       AND IT IS SO ORDERED.




                                          DAVID C. NORTON
                                          UNITED STATES DISTRICT JUDGE
December 17, 2019
Charleston, South Carolina




                                      Order, p. 7 of 7
